Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 10-11, 13-14 and 16-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Neilan et al. (USPGPub 2017/0203011).
Regarding claims 1, 8, 10-11, 13-14, 16, and 18-19 Neilan teaches functionalizing the surface of a stent [0079] via exposure to citric acid [0079] wherein after the functionalization the stent is washed (Fig. 9) in water [0105] [0114, which establishes water as an “other suitable solvent”], followed by drying (Fig. 9) and a bioactive coating step wherein paclitaxel is applied to the surface [0005] (claim 6).
	Regarding claims 2-3, Neilan teaches washing stent with both sodium hypochlorite before plasma cleaning and functionalization [0096].
	Regarding claim 17, Neilan teaches wherein the functionalization does not remove the oxide layer [0074].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 12 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Neilan et al. (USPGPub 2017/0203011) as applied to claims 1-3, 8, 10-11, 13-14 and 16-19.
Regarding claim 12, the teachings of Neilan are as shown above. As described above, Neilan establishes water as a suitable washing composition for post-functionalization.  Neilan only teaches washing one time.  Neilan fails to teach washing 5 to 20 times.  However, the only true distinction between washing 1 time and washing 5 times is the arbitrary separation of a single washing step into five washing steps wherein In general, the transposition of process steps or the splitting of one step into two, wherein the processes are substantially identical or equivalent in terms of function, manner and result is held to not patentably distinguish the processes. See Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
Regarding claims 21-25, Neilan teaches functionalizing the surface of a stent [0079] via exposure to citric acid [0079] wherein after the functionalization the stent is washed (Fig. 9) in water [0105] [0114, which establishes water as an “other suitable solvent”], followed by drying (Fig. 9) and a bioactive coating step wherein paclitaxel is applied to the surface [0005] (claim 6). Neilan further teaches wherein the bioactive layer does not require a containment mechanism [0014]. Further it should be noted that although Neilan teaches a plasma coating step as well, Neilan teaches functional alternatives for the plasma treatment implying that Neilan does not require plasma cleaning specifically [0103].  Neilan fails to teach wherein the coating thickness is “only one carboxylic acid molecule thick”.  However, Neilan does specifically state that the amount of material applied to the stent may be altered and optimized and may be applied in amounts all the way from coatings that are discontinuous to those that are multiple layers thick, applied in multiple passes [0118].  Therefore in the absence of criticality of the specific coating thickness of the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to control the coating thickness of the .  
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Neilan et al. (USPGPub 2017/0203011) as applied to claims 1-3, 8-14 and 16-19 above and further in view of Schwartz et al. (USPGPub 2004/0265571).	
Regarding claims 5, the teachings of Neilan are as shown above. Neilan fails to teach the washing time of the stent before coating.  However, Schwartz teaches that prior to coating stents with acid functional groups (abstract) it is known to wash stent in a cleaning solution for 30 minutes followed by a 15 minute rinse [0125].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to 1) use the cleaning time of Schwartz as the cleaning time in the invention of Neilan as an application of a known washing technique to stents in the same way (See KSR, 550 U.S. at 418, 82 USPQ2d at 1396) and to 2) include the rinsing step of Schwartz into the coating process of Neilan as a use of a known rinsing technique applied to a stent ready for the improvement provided by rinsing wherein the results would be reasonably predictable  (See KSR, 550 U.S. at 418, 82 USPQ2d at 1396).
Regarding claim 7, Neilan teaches drying steps elsewhere in the coating process employed but does not mention the use of drying between rinsing and coating.  However, it can be reasonably stated that only one of two scenarios is possible: either Neilan dries or does not try prior to coating.  Given the limited number of possibilities with both possibilities having reasonably predictable and easily testable outcomes wherein one of ordinary skill in the art would expect both to at least function successfully, it would have been “obvious to try” for one of ordinary skill in the art before the effective filing date of the claimed invention to try either technique.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Response to Arguments
	The applicant primarily argues that the prior art of Neilan does not teach water as a solvent material for the washing step. However, as previously cited by the examiner, in [0105] Neilan specifically teaches a post functionalization washing step that involves washing the stent in an “ethanol or other suitable solvent” wherein Neilan does not state in this paragraph what the other suitable solvent may be.  However, in [0114] Neilan clearly states that the solvent for the functionalization solution used is clearly “ethanol or water”.  The solvent referred to in Neilan is clearly a solvent for what it is that is being washed, which is in fact the functionalization layer.  As such, paragraph [0114] clearly establishes that water is a solvent for the functionalization material.  Further it should be noted that this is consistent with the phrasing of [0105] and [0114] collectively wherein the solvent or cleaning liquid is ethanol or some other material wherein in one paragraph, Neilan uses the term “water” and in the other he uses the term “other suitable solvent” when referring to the same possible material.  The applicant further notes that [0105] and [0114] make reference to separate steps, wherein the examiner agrees but also notes that this point is moot because the logical reasoning provided by the examiner does not require the steps to be the same nor did the examiner argue that the steps were the same.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717 

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717